UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: June 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders International Growth and Income Fund Special feature Laying the foundation for long-term investing u See page 4 [photo – path of stepping stones on grass] Annual report for the year ended June 30, 2010 International Growth and Income FundSMseeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010: 1 year 5 years Lifetime (since 10/1/08) Class A shares Reflecting 5.75% maximum sales charge 2.21% — 1.85% The total annual fund operating expense ratio was 0.94% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008, and reimbursed other fees and expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 25 and 26 for details. The fund’s 30-day yield for Class A shares as of July 31, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 2.91%. Results for other share classes can be found on page 30. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: Improving economic and business conditions resulted in generally positive returns for markets around the world during International Growth and Income Fund’s 2010 fiscal year. Stocks declined during the final months of the period, however, as a growing debt crisis in Europe and expectations of slower growth in China raised worries about the global recovery’s sustainability. For the 12 months ended June 30, 2010, International Growth and Income Fund generated a total return of 8.4%. That includes an income return of 3.0% from dividends totaling 73.7 cents a share. Shareholders also received a capital gains distribution of 37.1 cents a share in December. The fund’s total return compares favorably with the 7.5% return of its benchmark, the MSCI World ex USA Index. The index, which measures more than 20 markets in developed countries, is unmanaged and its returns do not include expenses. The Lipper International Funds Index, a peer group measure, gained 9.5% for the period. Market overview Continued signs of economic improvement, together with historically low interest rates and tame inflation, helped fuel solid gains for most major markets during the first six months of the fiscal year. As a growing number of countries emerged from recession, investor enthusiasm continued to rise. During the second half, however, the European sovereign debt crisis took a heavy toll on investor confidence and equity markets stumbled. As government debt levels escalated in Greece, Spain, Portugal and other European nations, questions were raised about those countries’ ability to meet their financial obligations. In turn, investors became increasingly concerned about the health of European financial institutions, many of which held bonds issued by the struggling nations. As the crisis grew more severe, the European Union and the International Monetary Fund agreed to jointly provide $1.1 trillion in support to help ensure that struggling countries do not default on their debts. In addition, the Greek government adopted a number of austerity measures. While we view these measures as promising first steps, it may take some time for Europe to fully resolve its debt problems. As the crisis came to the forefront this spring, the euro continued its slide against the U.S. dollar, hurting returns from the region for U.S. investors. In U.S. dollar terms, markets in the euro zone — the countries that use the euro as a common currency — fell slightly during the year.* The markets of debt-burdened nations Greece, Spain and Portugal were among the worst decliners, dropping 46.7%, 12.6% and 9.8%, respectively. *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of gross dividends. [photo – path of stepping stones on grass] [Begin Sidebar] Results at a glance For periods ended June 30, 2010, with all distributions reinvested Average annual Total returns total returns 1 year Lifetime (since 10/1/2008) International Growth and Income Fund (Class A shares) 8.44% 5.37% MSCI World ex USA Index* –4.46 Lipper International Funds Index† –2.77 *The index is unmanaged and its results do not reflect the effect of sales charges, commissions or expenses. †Figures do not reflect the effect of sales charges. [End Sidebar] [Begin Sidebar] In this report Special feature 4 Laying the foundation for long-term investing In this year’s feature, we’ll take a close look at the turbulence in Europe and the steps your fund’s counselors take to find investment opportunities in challenging markets. Contents 1 Letter to shareholders 3 The value of a long-term perspective 10 Summary investment portfolio 15 Financial statements 31 Board of trustees and other officers [End Sidebar] [Begin Sidebar] Largest equity holdings (as of June 30, 2010) Company Country Percent of net assets British American Tobacco United Kingdom 3.0% Royal Dutch Shell United Kingdom Nintendo Japan TOTAL France Tesco United Kingdom Bank of Nova Scotia Canada Hongkong Electric Holdings Hong Kong Anheuser-Busch InBev Belgium Unilever Netherlands Telefónica Spain [End Sidebar] Despite the volatility stirred up by Europe’s troubles, however, most major stock markets generated positive results. Markets that posted gains included Australia (+18.1%), Taiwan (+16.1%) and Japan (+0.9%) in the Asia/Pacific region and Brazil (+22.1%), Mexico (+31.7%) and Canada (+18.6%) in the Americas. A number of the European countries where International Growth and Income Fund invests also recorded gains. The United Kingdom, France and Germany, markets where over 30% of the fund’s holdings were domiciled, rose 8.6%, 1.7% and 7.8%, respectively. A look at the portfolio It is important to remember that we do not invest in countries or currencies. Rather, we take a company-by-company approach to building a portfolio, relying on rigorous fundamental research. This approach has resulted in a portfolio of investments in 110 companies domiciled in markets around the world at fiscal year-end. Geographic concentrations merely reflect the sum of these individual decisions. While nearly 53% of the fund’s equity holdings were domiciled in Europe, many of these companies are large, multinational entities that operate in markets around the world. Among the fund’s top 10 holdings, for example, brewer Anheuser-Busch InBev (+32.7%), British American Tobacco (+14.7%) and leading consumer products maker Unilever (+13.0%) all are European-domiciled companies with significant businesses in markets beyond Europe’s borders. Other companies that contributed to the fund’s positive results included paper products maker Kimberly-Clark de México, which rose 51.1%, financial institution HSBC Holdings, up 9.3%, and Hongkong Electric, up 7.0%. Among major holdings with disappointing returns were Spanish telecommunications company Telefónica, down 18.5%, as well as European oil companies TOTAL, down 17.8%, and Royal Dutch Shell, which lost 4.1%. A look forward We take a long-term view of investing and encourage you to do the same. The European sovereign debt crisis remains a concern. Yet, while we believe the crisis may continue to dampen growth, we don’t expect the global economy to return to recession. Nevertheless, risks remain. The bull market that ended in 2007 was enabled by the accumulation of excessive debt in the developed world. The world’s economy and markets may face the effects of that debt accumulation for years to come. In the months since International Growth and Income Fund was launched in October 2008, the world has seen major economic and financial crises, and markets have experienced high levels of volatility. We are encouraged that, in these challenging times, the fund has managed a positive lifetime average annual total return of 5.4%. Turbulent periods can also be periods of great opportunity. We continue to meet with government officials and central bankers in Europe and elsewhere as part of our effort to understand the macroeconomic environment. And, as always, we are working hard to identify investment opportunities in solid companies that can reward our shareholders over the long term. We thank you for the trust you have placed in us, and look forward to reporting back to you in six months. Cordially, /s/ Steven T. Watson Steven T. Watson Vice Chairman of the Board /s/ Carl M. Kawaja Carl M. Kawaja President August 11, 2010 For current information about the fund, visit americanfunds.com. The value of a $10,000 investment How a $10,000 investment has fared (for the period October 1, 2008, to June 30, 2010, with dividends reinvested) Fund results shown reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. [begin mountain chart] International Growth and Income Fund 1,2 MSCI World ex USA Index3 10/1/2008 10/31/2008 11/30/2008 12/31/2008 1/31/2009 2/28/2009 3/31/2009 4/30/2009 5/31/2009 6/30/2009 7/31/2009 8/31/2009 9/30/2009 10/31/2009 11/30/2009 12/31/2009 1/31/2010 2/28/2010 3/31/2010 4/30/2010 5/31/2010 6/30/2010 1 As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2 All results are calculated with dividends and capital gains reinvested. 3 The index is unmanaged and its results do not reflect the effect of sales charges, commissions or expenses. 4 For the period October 1, 2008 (when the fund began operations), through October 31, 2008. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. [end mountain chart] Average annual total returns based on a $1,000 investment (for the period ended June 30, 2010)* Lifetime 1 year 5 years (since October 1, 2008) Class A shares 2.21% — 1.85% *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008, and reimbursed other fees and expenses. These ­reimbursements may be adjusted or discontinued by the investment adviser at any time. Applicable fund results shown reflect the waiver and ­reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 25 and 26 for details. [photo – vines growing on stone wall] Laying the foundation for long-term investing [photo – hammering stone in walkway] Volatility and crisis have defined the global investment climate for the 21 months since International Growth and Income Fund began operations. The fund was launched on October 1, 2008, during perhaps the darkest days of the global financial meltdown, a crisis that resulted in severe declines for many of the world’s stock markets. This was followed in 2009 by a remarkable turnaround, as aggressive government stimulus measures sparked economic recovery and strong market rallies. Then, this past spring markets were sent tumbling again amid concerns that Greece and other European nations would struggle to solve mounting budget problems. The recent sovereign debt problems in Europe, coupled with a decline in the value of the euro against the U.S. dollar, may have investors questioning their commitment to investing outside U.S. borders. Yet, while investing abroad does involve additional risks, International Growth and Income Fund was created on the conviction that international markets offer substantial investment opportunities that can reward shareholders over time. The recent market turbulence has not shaken that conviction. In the following pages, we’ll take a close look at the turbulence in Europe and the steps your fund’s counselors take to find investment opportunities in challenging markets. Troubles stem from 2008 crisis In some respects, Europe’s fiscal troubles are a continuation of the global financial crisis that began in 2008. The crisis started with companies and individuals taking on very high levels of debt. Banks and other financial institutions had financed much of this credit binge through pools of complex mortgage securities. As defaults rose and many of these securities failed, financial institutions struggled with mounting losses and lending dried up. Through various efforts aimed at supporting a fragile global financial system, governments around the world transferred much of that corporate and individual debt to their own balance sheets, greatly expanding government debt levels. Greece — and to a lesser extent, Spain, Portugal and Ireland — have particularly high debt ratios compared to the size of their economies. As Greece’s troubles became more acute this spring, concerns were raised about the country’s ability to repay its debts as well as the health of European financial institutions that held Greek debt. In May, equity markets fell sharply as investors became wary of risk. “European governments did not respond quickly to this crisis,” notes Steven Watson, fund vice chairman and a portfolio counselor. “However, we have seen signs that governments — most notably, France and Germany — and the European Central Bank are coming to grips with their problems. As the crisis escalated, the European Union and the International Monetary Fund stepped in with assistance and loan guarantees to help ensure that Greece would not default on its debt. And the Greek government enacted its own austerity measures.” [Begin Sidebar] Where the fund’s assets were invested* To achieve its objective, International Growth and Income Fund invests primarily in stocks of larger, well-established companies domiciled outside the United States, including in developing countries. In building the portfolio, the investment professionals who manage the fund take a strict company-by-company approach rooted in rigorous fundamental research. While this approach has resulted in a portfolio with broad geographic diversification, including substantial holdings in Europe, it is important to note that the concentrations shown on this page reflect the total of numerous individual decisions on companies in a particular country or region. International Growth and Income Fund MSCI World ex USA Index† n Euro zone France 11.6% 8.8% Netherlands Germany Spain Belgium .9 Austria .3 Italy Ireland .9 .3 Finland .7 .9 Greece .4 .2 Portugal — .2 Euro zone Other Europe United Kingdom Switzerland Sweden Czech Republic — Norway .8 .7 Russia .5 — Denmark .1 .9 Other Europe Total Europe n Asia/Pacific Japan Australia Taiwan — Hong Kong China — Singapore .5 South Korea .5 — New Zealand — .1 Asia/Pacific n The Americas Canada Brazil — Mexico — United States .3 — Jamaica .1 — The Americas n Other South Africa — Israel .4 .8 Other .8 n Short-term securities & other assets less liabilities — Total 100.0% 100.0% *Percent of net assets by country as of June 30, 2010. †MSCI World ex USA Index market capitalizations as of June 30, 2010. [End Sidebar] [Begin Pull Quote] [photo – reflection in wet stone floor] “As difficult as the environment in Europe seems, we have seen more difficult environments many times before, in many countries, and we are drawing on that experience.” — Carl Kawaja, portfolio counselor [End Pull Quote] Uncertainty about the economic outlook for Europe has had a negative impact on the valuation of the euro, the common currency for 16 European nations. In early June, the euro had fallen about 21% from its December 2009 high versus the U.S. dollar. The devaluation of the euro can create headwinds for U.S. investors in European-based companies. However, the possible effects of currency exchange are complex, says Andrew Suzman, a portfolio counselor in the fund. “A weak euro can have adverse effects for some companies domiciled in Europe, but other companies — exporters, for example — can benefit meaningfully,” says Andrew. “When the problems in Greece surfaced and the euro began to decline in value, the markets did not make such distinctions, and European shares declined broadly. As a result, we think a number of European companies represent value for long-term investors. The important thing to remember is that we invest in companies, not countries or currencies.” An experienced team So how do the professionals who manage International Growth and Income Fund find investment opportunities in difficult markets? They start by applying deep experience earned through many years of investing outside the United States in a wide variety of market conditions. Carl Kawaja, fund president and a portfolio counselor, and Steven each have 23 years of investment experience, and Andrew has 17. The fund’s counselors are supported by a vast global research organization that includes analysts based in offices around the world. Some of these analysts have been researching companies — and developing relationships with managements — for decades. “They’ve lived through the Mexican peso crisis of 1994, the Asian crisis, the Russian ruble crisis in the late 1990s, as well as the global financial meltdown in 2008,” says Steven. “So they are pretty savvy about crisis investing.” One key lesson of these turbulent periods: Every company does not react to difficulties in the same way. Some struggle, others thrive. “As difficult as the environment in Europe seems, we have seen more difficult environments many times before, in many countries, and we are drawing on that experience,” says Carl. “The Asian crisis in 1997 was similar to the current problems in Europe, and Brazil and Mexico have had a number of currency devaluations over the years. In those periods, many of the stronger companies became much stronger after the devaluation. Some were able to buy their weaker competitors and export their way out of trouble.” [photo – plants growing in stone wall] [Begin Sidebar] A wealth of experience Although International Growth and Income Fund is still relatively new, its three portfolio counselors — each of whom manages a portion of the fund’s assets — have years of experience investing in markets around the globe. [Begin Photo Caption] [Begin Photo Caption] [Begin Photo Caption] [photo - Carl Kawaja] [photo - Steven Watson] [photo - Andrew Suzman] Carl Kawaja Steven Watson Andrew Suzman 23 years of experience 23 years of experience 17 years of experience [End Photo Caption] [End Photo Caption] [End Photo Caption] [End Sidebar] Connecting the dots Rigorous fundamental research is at the heart of our effort to identify the companies that can improve their competitive positions in this challenging environment and reward shareholders over time. “We have been reacting to this crisis by doing what we do best: meeting with company managements as well as their competitors, visiting factories and stores, and studying balance sheets and business models,” says Steven. While close scrutiny of companies is the hallmark of our process, we also rely on an internal group of economists and political analysts who spend a great deal of time researching and thinking about the broad global economic environment. “The research process is absolutely critical, and it’s important to note that there are two inputs that drive it,” explains Andrew. “Gaining information about companies is the foundation of our investment process. But we’re also thinking about the big macro issues of the day — the sovereign debt crisis, what will become of the euro, can China continue to manage its rapid growth rate — and making decisions accordingly.” These economists, along with fixed-income and equity analysts, have been spending a lot of time in Europe speaking to central bankers, regulators, politicians and other public figures so that we could understand the debt crisis from the government point of view. These professionals do not do their work in isolation, but rather contribute to a coordinated global effort. “We’ve recently had several people meet with government officials in Greece, for example, and we’ve been in Spain talking with banks as well as government officials there,” says Carl. “But our analyst doesn’t just go to Greece, do some work and report on conclusions. We’re very busy trying to connect the dots, so he talks to someone who is in China who talks to an analyst who was just in Spain.” Companies, not countries International Growth and Income Fund can invest in companies domiciled all over the world, primarily outside the United States. The majority of the fund’s investments — some 53% — are in European-based companies. However, as the table on page 6 shows, the fund’s portfolio includes holdings based in Asia and Latin America, as well as Europe. This broad geographic diversification is not the result of an effort to emphasize countries or regions. Rather, it is the result of the individual decisions based on the merits of individual companies made by the fund’s three counselors. “The European companies that we look to invest in generally fall into two categories,” says Steven. “The first would be large multinational companies with significant businesses outside of Europe. These companies can benefit meaningfully from a weaker currency. The second category would be domestic companies, such as European telecom companies. Given the pessimism over the euro and what might transpire in Europe, we believe we’ve been able to invest in solid domestic European companies at incredibly compelling valuations.” [Begin Pull Quote] “It’s easy to get excited about international investing when things are bad in the U.S. relative to the rest of the world. But these are the times when real investing value emerges and we have to be focused on digging out those values.” — Steven Watson, portfolio counselor [End Pull Quote] [photo – plants growing in stone path] [photo – grass lawn with stone wall and tree] [Begin Pull Quote] “When we look back in 10 years, I believe we will find that during this period of crisis we were able to identify solid long-term investments.” — Andrew Suzman, portfolio counselor [End Pull Quote] Given their value-oriented, contrarian approach, Carl adds, the fund’s counselors will continue to look for investment opportunities in Europe, as well as Asia and Latin America. “We’re increasingly looking toward Europe for opportunities,” he says. “I’m more concerned when I look at a market that has faced challenges and I see that we have very little exposure to it than I am concerned by the reverse. I like to see that we are going where it seems like opportunity would be.” The importance of dividends To meet its growth-and-income objective, the fund primarily invests in well-established companies that pay dividends. “Dividends are the principal way that investors share in the fruits of the businesses in which they invest, and they have historically been a significant component of long-term total returns,” Steven points out. “But dividends can also be an important indicator of investment value in the stock market. We think that is the case today — that there are very attractive dividend yields in Europe, for example, as well as other places in the world.” Regular dividend payments can help cushion the blow to investors when markets are struggling. What’s more, a dividend focus can lead to companies that are more likely to endure in difficult environments. “Dividends are a solid indicator of a company’s stability, so we often find that companies that pay dividends are better able to withstand this kind of environment,” says Carl. The sovereign debt problems confronting Europe are meaningful and there likely will be continued market turbulence as European nations make additional adjustments. What are the steps forward? The outcome in Europe remains unclear, but the managers of the fund continue to focus on the long term. They will meet with companies, government officials and central bankers to revisit assumptions and question their underlying thesis. And they will continue to work hard to identify investments that can reward patient shareholders. “We don’t know for sure what will happen in Europe,” says Andrew. “We do know that valuations matter. And valuations at the current time for many companies seem reasonable. International Growth and Income Fund is still a very new fund, and we’re still building a portfolio for the long term. When we look back in 10 years, I believe we will find that during this period of crisis we were able to identify solid long-term investments.” “It’s easy to get excited about international investing when things are bad in the U.S. relative to the rest of the world,” adds Steven. “But these are the times when real investing value emerges and we have to be focused on digging out those values.” n Summary investment portfolio, June 30, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 18.50 % Consumer staples Telecommunication services Information technology Industrials Other industries Preferred stocks & convertible securities Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 27.2 % United Kingdom Japan Canada Australia Switzerland Taiwan Hong Kong Brazil Mexico Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Percent Value of net Common stocks- 90.97% Shares ) assets Financials- 18.50% Bank of Nova Scotia $ % This major bank provides financial services to Canadian and international clients. Prudential PLC (1) A leading life insurance and pension provider. Has significant operations in the U.S. and the U.K. and is growing in the Asia/Pacific region. Australia and New Zealand Banking Group Ltd. (1) A major banking group in Australia and New Zealand, with significant retail and corporate operations. HSBC Holdings PLC (Hong Kong) (1) HSBC Holdings PLC (United Kingdom) (1) One of the world's largest international banking and financial services organizations. Industrial and Commercial Bank of China Ltd., Class H (1) A state-owned commercial bank in China and one of the world's largest banks. UBS AG (1) (2) One of the world's largest financial services companies, providing wealth management, investment banking and asset management. Toronto-Dominion Bank One of Canada's largest banks. TD Waterhouse, its discount brokerage subsidiary, is active in the U.S., U.K. and Japan. AXA SA (1) One of the world's largest insurance and financial services companies. Itaú Unibanco Holding SA, preferred nominative One of Brazil's leading private commercial banks. Hong Kong Exchanges and Clearing Ltd. (1) Hong Kong's only integrated equity and derivative exchange. Other securities Consumer staples- 14.97% British American Tobacco PLC (1) The world's second-largest tobacco company. Tesco PLC (1) Major international retailer based in the United Kingdom. Anheuser-Busch InBev NV (1) One of the world's largest brewers. Unilever NV, depository receipts (1) A global consumer goods company. Its products include Breyer's ice cream, Dove soap and Lipton teas. Kimberly-Clark de México, SAB de CV, Class A Mexico's largest producer of consumer and office paper products. Shoprite Holdings Ltd. (1) Major food retailer in Africa. Pernod Ricard SA (1) Produces wine, spirits and nonalcoholic beverages. Other securities Telecommunication services- 10.21% Telefónica, SA (1) One of the premier providers of fixed and mobile telephone and Internet services in Spain and Latin America. Koninklijke KPN NV (1) Global telecommunication services provider based in the Netherlands. Telefónica 02 Czech Republic, AS (1) Provides phone services as well as Internet and data transmission services in the Czech Republic. Telekom Austria AG, non-registered shares (1) Austria's largest fixed-line and mobile telecommunications provider. Taiwan Mobile Co., Ltd. (1) A leading Taiwanese cellular phone company. KDDI Corp. (1) The second-largest wireless telecommunications company in Japan, with long distance and global operations. Other securities Information technology- 8.56% Nintendo Co., Ltd. (1) Makes video game machines and software. MediaTek Inc. (1) Manufactures optical storage media for PCs and DVDs. Canon, Inc. (1) One of the world's premier manufacturers of cameras, copiers, printers and optical equipment. Cielo SA, ordinary nominative Payment processing services company based in Brazil. Taiwan Semiconductor Manufacturing Co. Ltd. (1) One of the world's largest semiconductor manufacturers. Other securities Industrials- 8.00% Schneider Electric SA (1) An international supplier of industrial electrical equipment and industrial automation equipment. Mitsubishi Corp. (1) A leading trading company in Japan, with diversified operations in fields such as energy, metals, machinery and food. Siemens AG (1) A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. Geberit AG (1) A leading European plumbing systems manufacturer. Other securities Utilities- 7.76% Hongkong Electric Holdings Ltd. (1) Its subsidiaries include a Hong Kong electric utility, an engineering consulting company and an international investment firm. SUEZ Environnement Co. (1) France-based utility company that provides water treatment and waste management services. National Grid PLC (1) Operates electricity networks in the U.K. and U.S. GDF SUEZ (1) Major natural gas and electricity company based in France. Other securities Energy- 7.01% Royal Dutch Shell PLC, Class B (1) A global group of energy and oil companies. TOTAL SA (1) One of the world's leading integrated oil and gas companies. TransCanada Corp. Major provider of natural gas and power generation for Canada and the U.S. Other securities Materials- 6.44% L'Air Liquide SA, non-registered shares (1) Global supplier of industrial gases. CRH PLC (1) One of the world's largest producers of building materials. K+S AG (1) Germany-based supplier of fertilizer, plant care and salt products. Impala Platinum Holdings Ltd. (1) One of the world's largest platinum producers. Orica Ltd. (1) Manufactures and distributes commercial explosives, fertilizers, chemicals and consumer products. Other securities Health care- 4.86% Novartis AG (1) One of the world's largest pharmaceutical companies. Roche Holding AG (1) A world leader in pharmaceuticals and diagnostic research. Other securities Consumer discretionary- 2.86% Toyota Motor Corp. (1) One of the world's largest automotive manufacturers. H & M Hennes & Mauritz AB, Class B (1) One of Europe's largest specialty fashion retailers. Other securities Miscellaneous-1.80% Other common stocks in initial period of acquisition Total common stocks (cost: $3,137,583,000) Preferred stocks- 0.71% Financials - 0.42% Other securities Miscellaneous-0.29% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $21,645,000) Convertible securities- 0.54% Materials - 0.39% Other securities Miscellaneous-0.15% Other convertible securities in initial period of acquisition Total convertible securities (cost: $18,645,000) Principal amount (000) Bonds & notes- 2.33% Consumer staples- 0.49% British American Tobacco International Finance PLC 8.125%-9.50% 2013-2018(3) $ Other - 1.84% Other securities Total bonds & notes (cost: $67,548,000) Short-term securities- 4.94% Freddie Mac 0.14%-0.31% due 8/30-12/6/2010 GDF SUEZ 0.35% due 7/20/2010 (3) Other securities Total short-term securities (cost: $172,056,000) Total investment securities (cost: $3,417,477,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous” and “Other securities,” was $2,729,647,000, which represented 78.44% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $120,526,000, which represented 3.46% of the net assets of the fund. The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at June 30, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $3,417,477) $ Cash denominated in currencies other than U.S. dollars (cost: $2,616) Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Trustees' deferred compensation Other Net assets at June 30, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets at June 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (134,579 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 45 Class 529-C Class 529-E 49 Class 529-F-1 32 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended June 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $10,435) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 98 Custodian Other Total fees and expenses before reimbursements/waivers Less reimbursements/waivers of fees and expenses: Investment advisory services Administrative services 6 Other Total fees and expenses after reimbursements/waivers Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments Currency transactions ) Net unrealized depreciation on: Investments ) Currency translations ) ) Net realized gain and unrealized depreciation on investments and currency ) Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) For the period Year ended October 1, 2008* June 30, 2010 to June 30, 2009 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized (depreciation) appreciation on investments and currency translations ) Net increase in net assets resulting from operations Dividends and distributions paid to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) - Total dividends and distributions paid to shareholders ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of period - End of period (including undistributed net investment income: $7,530 and $2,905, respectively) $ $ *Commencement of operations. See Notes to Financial Statements Notes to financial statements 1. Organization International Growth and Income Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. Effective March 1, 2010, the fund reorganized from a Maryland corporationto a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
